DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 9645143).
Regarding claim 1, an apparatus for multi-analysis comprising at least one compartment; a reagent in the at least one compartment, wherein the reagent is a chemical composition for testing at least one of soil and vegetation for a chemical contained in the soil or vegetation; and wherein the cartridge is adapted to cooperate with a soil and/or vegetation analysis system to supply the reagent to the soil and/or vegetation analysis system.  (Refer to Col. 55, Lines 5-30) (Refer to Col. 58, Lines 29-31)
Regarding claims 2 and 3, an authentication device comprises a chip adapted to be connected to a network, wherein when connected to the network, the authentication chip is accessed by the network to confirm that the cartridge is an authorized cartridge containing the reagent that is specific for a soil and/or vegetation test.  (Refer to Col. 149, Lines 27-45)
Regarding claim 4, a meter to measure an amount of reagent dispensed from the cartridge, wherein the meter communicates the amount of reagent dispensed from the cartridge to a network.  (Refer to Col. 113, Lines 36-55)
Regarding claim 6, a counter to count a number of times reagent is dispensed from the cartridge to determine consumed volume of reagent, wherein the counter communicates with a network to communicate the number of times. (Refer to Col. 113, Lines 36-55)
Regarding claim 7, a time counter to count time for determining an amount of reagent dispensed from the cartridge, wherein the time counter communicates with a network to communicate the amount of time. (Refer to Col. 113, Lines 36-55)
Regarding claim 8, a level sensor to measure a level of reagent in the cartridge, wherein the level sensor communicates with a network to communicate the level of reagent in the cartridge. (Refer to Col. 113, Lines 36-55)
Regarding claim 14, insulation to control a temperature of cartridge.  (Refer to Col. 204, Lines 3-12)
Regarding claim 15, an opening of the cartridge that is in fluid communication with a fluid line to transfer fluid from the cartridge to a test apparatus.  (Refer to Figure 3)
Regarding claim 16, the opening is positioned at a bottom of the cartridge, wherein the cartridge has a height to width ratio of at least 1:1. (Refer to Figure 84)
Regarding claim 17, a height to width ratio of the cartridge is at least 1.1:1, 1.2:1, 1.3:1, 1.4:1, 1.5:1, 2:1, 3:1, 4:1, 5:1, or any number greater than 1:1. (Refer to Figure 84)
Regarding claim 18, an amount of time since the cartridge is installed on a sampling implement or machine is measured and stored in a memory.
Regarding claim 19, the cartridge comprises an analysis system (9841) to perform a first analysis with the cartridge.  Applicants further recite “being on a first implement during a first time of a planting season and then moved to a second different implement during a second time of a harvesting season to perform a second analysis.” This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, a body (refer to figure 23); a plurality of chambers (2350) in the body, each chamber having a fluid line in fluid communication with the chamber, and wherein the multichamber cartridge is adapted to cooperate with a soil and/or vegetation analysis system to supply a reagent from at least one of the chambers to the soil and/or vegetation analysis system. (Refer to Col. 58, Lines 23-33)
Regarding claim 21 and 22, a authentication device comprises a chip adapted to be connected to a network, wherein when connected to the network, the authentication chip is accessed by the network to confirm that the multichamber cartridge is an authorized cartridge containing the reagent that is specific for a soil and/or vegetation test. (Refer to Col. 149, Lines 27-45)
Regarding claim 23, the authentication device to deauthorize at least one chamber or deauthorize the multichamber cartridge when at least one chamber has less than an amount of reagent needed for a test analysis.  (Refer to Col. 101, Lines 8-25)
Regarding claim 24, the body further comprises a connector, and wherein each fluid line is connected to the connector.  (Refer to Figure 22)
Regarding claim 25, the connector comprises a first portion; and a second portion that is capable of connecting and disconnecting from the first portion.  (Refer to Figure 22)
Regarding claim 26, each chamber comprises an opening in fluid communication with the first portion.  (Refer to Figures 22 and 23)
Regarding claim 27, a plurality of transfer lines with each transfer line in fluid communication with one of the openings and the first portion. (Refer to Figures 22 and 23)
Regarding claim 28, each transfer line is in fluid communication with a corresponding fluid line when the first portion is connected to the second portion. (Refer to Figures 22 and 23)
Regarding claim 29, each chamber is filled via a transfer line and one of the openings. (Refer to Figures 22 and 23)
Regarding claim 30, each chamber comprises an inlet for filling each chamber with a fluid. (Refer to Figures 22 and 23)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Nemoto (US 2016/0184826).
Refer above for the teachings of Holmes.
Holmes fails to teach a bag having a nozzle, during operation of the cartridge the bag to contain the reagent and isolate the reagent from an atmosphere, wherein the nozzle is in fluid communication with the fluid line and an inlet to allow air to enter the cartridge as vacuum is created by reagent being removed from the bag.  Holmes further fails to teach a fluid to surround the bag with the fluid being pressurized to prevent a vacuum being created when reagent is removed from the bag and the bag is one time use bag having a seal, wherein the seal is capable of being punctured by the nozzle and maintaining a seal around nozzle, wherein when the nozzle is removed, seal is not resealable to prevent incorrect reagents from being refilled into the bag.
Nemoto teaches a reagent supplying device comprising a bag (2) having a nozzle (9), during operation of the cartridge the bag to contain the reagent and isolate the reagent from an atmosphere, wherein the nozzle is in fluid communication with the fluid line and an inlet to allow air to enter the cartridge as vacuum is created by reagent being removed from the bag.  Nemoto further teaches the bag is one time use bag having a seal, wherein the seal is capable of being punctured by the nozzle and maintaining a seal around nozzle, wherein when the nozzle is removed, seal is not resealable to prevent incorrect reagents from being refilled into the bag.  (Refer to abstract and Figures 5 and 6)
It would have been obvious to one having ordinary skill in the art to replace the reagent compartments of Holmes with reagent bags as taught by Nemoto in order to have a bag like container that is capable of reducing its volume along with the reduction in the amount of the reagent and is also excellent in preservability of the reagent.
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Burton (US 2010/0037712).
Refer above for the teachings of Holmes.
Holmes fails to teach a vehicle for traversing a field and a collection system disposed on the vehicle for collecting a sample chosen from a soil sample, a vegetation sample, or soil and vegetation samples from the field.
Burton teaches a soil sampling apparatus comprising a vehicle for traversing a field and a collection system disposed on the vehicle for collecting a sample chosen from a soil sample, a vegetation sample, or soil and vegetation samples from the field.  (Refer to Figure 1)
It would have been obvious to provide the vehicle for traversing a field and a collection system disposed on the vehicle for collecting a sample chosen from a soil sample, a vegetation sample, or soil and vegetation samples from the field to the device Holmes in order to perform soil sampling.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798